Opinion
Pee Curiam,
This is an appeal from an order of the Court of Common Pleas of Philadelphia County, remitting the record in a workmen’s compensation case to the Board for additional findings of fact.
Although orders of this character are generally considered interlocutory, Wilk v. The Budd Company, 174 Pa. Superior Ct. 108, 100 A. 2d 127 (1953), we are not without power to review them. Barber v. Fleming Raugh, Inc., 208 Pa. Superior Ct. 230, 222 A. 2d 423 (1966); Rozauski v. Glen Alden Coal Company, 165 Pa. Superior Ct. 460, 69 A. 2d 192 (1949).
After thorough and independent study, we are of the opinion that the record before us is sufficient to permit the lower court to decide the case on the merits. The order of the lower court is therefore reversed, and the record is remanded to it for that purpose.